The opinion of the Court was delivered by
Kennedy, J.
Four errors have been assigned, one of which only we think sustainable; it is the second, which alleges that the orphan’s court erred in rejecting two items of credit claimed by the accountants, Nos. 150 and 151, the one 100 dollars and the other 900 dollars, with interest thereon, being money of Ann Gaibreath, a minor, and ward at the time of Michael Ege, Jun., who, as her guardian, loaned it and put it out to interest to Michael Ege, Sen. There is no dispute but the money was so loaned ; but it has been strenuously argued and insisted on, that some short time after it was loaned, Michael Ege, Sen. and Michael Ege, Jun. made and concluded an agreement between them, in pursuance of which Michael Ege, Sen., who was the father of Michael Ege, Jun., conveyed an estate in fee to the latter, estimated between them to be worth 148,020 dollars, 100,000 dollars of which was given as advancement by the father to the son, and for the remaining 48,020 dollars the son gave his bonds to the father securing the payment thereof; and that in the deed conveying the estate, which was signed and executed by both the parties, there is contained, inter alia, a release which embraces this money, and is in the following words: “ it is understood by the parties that this deed is to operate as a complete and mutual bar, release and discharge of all claims and demands up to the date, including all transactions and debts of whatever nature, except the 48,020 dollars.” The orphan’s court thought that this clause of release in the deed was sufficiently comprehensive in its terms to embrace the money in question, and that it was so intended by the parties, and therefore refused to allow a credit to the accountants on account of it. Some few months after the execution of the deed, Michael Ege, Sen. died ; and Michael Ege, Jun. accounted to his ward for the money. I cannot think that the money loaned by the son as guardian, to his father, was intended to be included in the release. The clause of release, as well as the whole deed, purports to deal merely with those things which the one or other of the parties had an absolute right to dispose of as he pleased, either for his own benefit or otherwise, and not what he held in trust or for the use of another. In the construction of deeds, as well as every other instrument in writing, it is important to attend to the’ subject matter of them in order to get at the intention of the parties, which, if lawful, ought to be effectuated by a suitable construction. It is a circumstance of some weight in this case, that when the money was lent, an intention on the part of Michael Ege, Jun. not to mingle or to confound his transactions as guardian with those of his own, is very clearly manifested by the form of the receipts which he took of his father as evidence of the money being lent. They show in the most explicit terms that he loaned it as guardian of *500Ann Galbreath ; that the money belonged to her and not to him. And from this it also appears that Michael Ege, Sen., the borrower of the money, knew that it was not the money of his son. And can it then be fairly inferred, taking this in connexion with the terms of the release, that it could have been the intention of the parties to have included the ward’s money in it ? There are certainly no words -used which necessarily embrace it; but, on the contrary, all the terms employed are more properly applicable to transactions between them in their own respective rights. Nor can it be said that -the subject matter of the deed or the release has any apparent relation to or connexion with the money of the ward. And under these circumstances, it seems to me that it would not only be straining the terms of the release too far, but giving to it a construction that would be attended with very serious and dangerous consequences to the interests of wards, as well as that of their guardians. Besides, I consider it an objection of no slight nature to the construction put on the release by the orphan’s court, that it necessarily fixes upon the guardian the charge of the impropriety of either applying his ward’s money to the payment of his own debts, or to the purchase of property for his own use, instead of keeping it out at interest for her benefit; and that his father approved of his doing so. We are certainly bound in charity to presume that nothing improper was intended, unless it be made to appear distinctly; and I cannot persuade myself that it would be dealing fairly with the terms of the release in this case, to raise such an imputation by construction against the parties; and certainly still less so with the high standing which each of them maintained in society. I am, therefore, of opinion that credit ought to be allowed in the account for 1000 dollars, the amount of this money, with interest to be calculated thereon from the time it was loaned to the present time: that so much of the decree of the orphan’s court as disallowed it be reversed, but that it be confirmed in every other respect.
Decree accordingly.